DECISION
The application of the above-named defendant for a review of the sentence of Natural Life for First Degree Murder imposed on May 24, 1961, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
Chapter 25 of the Montana Code of Criminal Procedure (1967), Section 95-2502 provides, in part, as follows: “Any person sentenced to a term of one year or more in the state prison by any court of competent jurisdiction may . . . except in any case in which a different sentence could not have been imposed, file ... an application for review of the sentence by the review division.” This defendant was sentenced after jury trial to the term of his natural life on a conviction of First Degree Murder. It is the opinion of the Court that it has no jurisdiction to reduce this sentence as it is the only one that could have been imposed except, of course, hanging. Further, this petition is barred by Section 95-2504 RCM 1947 as amended because it was not filed within two years from the effective date of the act, the effective date of the act being January 1, 1968.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.